          Case 1:19-cv-00928-OTW Document 1 Filed 01/30/19 Page 1 of 19



 MICHAEL FAILLACE & ASSOCIATES, P.C.
 60 East 42nd Street, Suite 4510
 New York, New York 10165
 Telephone: (212) 317-1200
 Facsimile: (212) 317-1620
 Attorneys for Plaintiff

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 MARIO          CESAR          VARGAS            ORTIZ,
 individually and on behalf of others similarly
 situated,                                                            COMPLAINT

                                    Plaintiff,
                                                            COLLECTIVE ACTION UNDER
                  -against-                                      29 U.S.C. § 216(b)

 THREE STARON FIRST INC. (D/B/A 3
 STAR DINER), IOANNIS (A.K.A. JOHN)                                     ECF Case
 KIRIAKAKIS, GEORGIA I. KIRIAKAKIS
 and JIMMY KIRIAKAKIS,

                                     Defendants.
 -------------------------------------------------------X

        Plaintiff Mario Cesar Vargas Ortiz (“Plaintiff Vargas” or “Mr. Vargas”), individually and

on behalf of others similarly situated, by and through his attorneys, Michael Faillace & Associates,

P.C., upon his knowledge and belief, and as against Three Star on First Inc. (d/b/a 3 Star Diner),

(“Defendant Corporation”), Ioannis (a.k.a. John) Kiriakakis, Georgia I. Kiriakakis and Jimmy

Kiriakakis, (“Individual Defendant”), (collectively, “Defendants”), alleges as follows:

                                          NATURE OF ACTION

        1.     Plaintiff Vargas is a former employee of Defendants Three Star on First Inc. (d/b/a 3

Star Diner), Ioannis (a.k.a. John) Kiriakakis, Georgia I. Kiriakakis and Jimmy Kiriakakis.

        2.     Defendants own, operate, or control a diner, located at 1462 1st Avenue, New York,

NY 10021 under the name “3 Star Diner”.
          Case 1:19-cv-00928-OTW Document 1 Filed 01/30/19 Page 2 of 19



        3.       Upon information and belief, individual Defendant Ioannis (a.k.a. John) Kiriakakis,

Georgia I. Kiriakakis and Jimmy Kiriakakis serve or served as owners, managers, principals, or

agents of Defendant Corporation and, through this corporate entity, operates or operated the

restaurant as a joint or unified enterprise.

        4.       Plaintiff Vargas was employed as a delivery worker at the restaurant located at 1462

1st Avenue, New York, NY 10021.

        5.       Plaintiff Vargas was ostensibly employed as a delivery worker. However, he was

required to spend a considerable part of his work day performing non-tipped duties, including but

not limited to dishwashing, stocking deliveries, preparing food, cleaning, sweeping and mopping

and taking out the trash (hereafter the “non-tipped duties”).

        6.       At all times relevant to this Complaint, Plaintiff Vargas worked for Defendants

without appropriate minimum wage compensation for the hours that he worked.

        7.       Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Vargas appropriately for any hours worked at the straight rate of pay.

        8.       Defendants employed and accounted for Plaintiff Vargas as a delivery worker in their

payroll, but in actuality his duties required a significant amount of time spent performing the non-

tipped duties alleged above.

        9.       Regardless, at all relevant times, Defendants paid Plaintiff Vargas at the lowered tip-

credited rate.

        10.      However, under both the FLSA and NYLL, Defendants were not entitled to take a

tip credit because Plaintiff Vargas’s non-tipped duties exceeded 20% of each workday, or 2 hours

per day, whichever is less in each day. 12 N.Y. C.R.R. §146.

        11.      Upon information and belief, Defendants employed the policy and practice of



                                                   -2-
          Case 1:19-cv-00928-OTW Document 1 Filed 01/30/19 Page 3 of 19



disguising Plaintiff Vargas’s actual duties in payroll records by designating him as a delivery

worker instead of as a non-tipped employee. This allowed Defendants to avoid paying Plaintiff

Vargas at the minimum wage rate and enabled them to pay him at the tip-credit rate.

         12.   Defendants’ conduct extended beyond Plaintiff Vargas to all other similarly situated

employees.

         13.   At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Vargas and other employees to work without providing the minimum wage

compensation required by federal and state law and regulations.

         14.   Plaintiff Vargas now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum wages pursuant to the Fair Labor Standards Act of 1938,

29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq. and

650 et seq. (the “NYLL”), including applicable liquidated damages, interest, attorneys’ fees and

costs.

         15.   Plaintiff Vargas seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                  JURISDICTION AND VENUE

         16.   This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Vargas’s state law claims under 28

U.S.C. § 1367(a).

         17.   Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants



                                                 -3-
           Case 1:19-cv-00928-OTW Document 1 Filed 01/30/19 Page 4 of 19



operate a diner located in this district. Further, Plaintiff Vargas was employed by Defendants in

this district.

                                               PARTIES

                                                Plaintiff

        18.      Plaintiff Mario Cesar Vargas Ortiz (“Plaintiff Vargas” or “Mr. Vargas”) is an adult

individual residing in Queens County, New York.

        19.      Plaintiff Vargas was employed by Defendants at 3 Star Diner from approximately

January 2018 until on or about June 2018.

        20.      Plaintiff Vargas consents to be a party plaintiff pursuant to 29 U.S.C. § 216(b), and

brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                               Defendants

        21.      At all relevant times, Defendants owned, operated, or controlled a diner, located at

1462 1st Avenue, New York, NY 10021 under the name “3 Star Diner”.

        22.      Upon information and belief, Three Star on First Inc. (d/b/a 3 Star Diner) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 1462 1st Avenue, New York,

NY 10021.

        23.      Defendant Ioannis (a.k.a. John) Kiriakakis is an individual engaging (or who was

engaged) in business in this judicial district during the relevant time period. Defendant Ioannis

(a.k.a. John) Kiriakakis is sued individually in his capacity as owner, officer and/or agent of

Defendant Corporation. Defendant Ioannis (a.k.a. John) Kiriakakis possesses operational control

over Defendant Corporation, an ownership interest in Defendant Corporation, and controls



                                                   -4-
         Case 1:19-cv-00928-OTW Document 1 Filed 01/30/19 Page 5 of 19



significant functions of Defendant Corporation. He determines the wages and compensation of the

employees of Defendants, including Plaintiff Vargas, establishes the schedules of the employees,

maintains employee records, and has the authority to hire and fire employees.

       24.   Defendant Georgia I. Kiriakakis is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Georgia I. Kiriakakis

is sued individually in her capacity as owner, officer and/or agent of Defendant Corporation.

Defendant Georgia I. Kiriakakis possesses operational control over Defendant Corporation, an

ownership interest in Defendant Corporation, and controls significant functions of Defendant

Corporation. She determines the wages and compensation of the employees of Defendants,

including Plaintiff Vargas, establishes the schedules of the employees, maintains employee

records, and has the authority to hire and fire employees.

       25.   Defendant Jimmy Kiriakakis is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Jimmy Kiriakakis is

sued individually in his capacity as owner, officer and/or agent of Defendant Corporation.

Defendant Jimmy Kiriakakis possesses operational control over Defendant Corporation, an

ownership interest in Defendant Corporation, and controls significant functions of Defendant

Corporation. He determines the wages and compensation of the employees of Defendants,

including Plaintiff Vargas, establishes the schedules of the employees, maintains employee

records, and has the authority to hire and fire employees.

                                 FACTUAL ALLEGATIONS

                             Defendants Constitute Joint Employers

       26.   Defendants operate a diner located in the Upper East Side section of Manhattan in

New York City.



                                               -5-
         Case 1:19-cv-00928-OTW Document 1 Filed 01/30/19 Page 6 of 19



       27.    Individual Defendant, Ioannis (a.k.a. John) Kiriakakis, possesses operational control

over Defendant Corporation, possesses ownership interests in Defendant Corporation, and controls

significant functions of Defendant Corporation.

       28.    Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       29.    Each Defendant possessed substantial control over Plaintiff Vargas’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Vargas, and all similarly situated individuals,

referred to herein.

       30.    Defendants jointly employed Plaintiff Vargas (and all similarly situated employees)

and are Plaintiff Vargas’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

       31.    In the alternative, Defendants constitute a single employer of Plaintiff Vargas and/or

similarly situated individuals.

       32.    Upon information and belief, Individual Defendants Ioannis (a.k.a. John) Kiriakakis,

Georgia I. Kiriakakis and Jimmy Kiriakakis operate Defendant Corporation as either alter egos of

themselves and/or fail to operate Defendant Corporation as an entity legally separate and apart

from themselves, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                Corporation as a Corporation,

             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                by, amongst other things, failing to hold annual meetings or maintaining

                appropriate corporate records,



                                                 -6-
            Case 1:19-cv-00928-OTW Document 1 Filed 01/30/19 Page 7 of 19



                 c) transferring assets and debts freely as between all Defendants,

                 d) operating Defendant Corporation for their own benefit as the sole or majority

                    shareholders,

                 e) operating Defendant Corporation for their own benefit and maintaining control over

                    this corporation as a closed Corporation,

                 f) intermingling assets and debts of their own with Defendant Corporation,

                 g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                    liability as necessary to protect their own interests, and

                 h) Other actions evincing a failure to adhere to the corporate form.

           33.    At all relevant times, Defendants were Plaintiff Vargas’s employers within the

meaning of the FLSA and New York Labor Law.

           34.    Defendants had the power to hire and fire Plaintiff Vargas, controlled the terms and

conditions of employment, and determined the rate and method of any compensation in exchange

for Plaintiff Vargas’s services.

           35.    During 2018, Defendants, both separately and jointly, had a gross annual volume of

sales of not less than $500,000 (exclusive of excise taxes at the retail level that are separately

stated).

           36.    In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                             Individual Plaintiff




                                                     -7-
         Case 1:19-cv-00928-OTW Document 1 Filed 01/30/19 Page 8 of 19



       37.   Plaintiff Vargas is a former employee of Defendants who ostensibly was employed

as a delivery worker. However, he spent over 20% of each shift performing the non-tipped duties

described above.

       38.   Plaintiff Vargas seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                 Plaintiff Mario Cesar Vargas Ortiz

       39.   Plaintiff Vargas was employed by Defendants from approximately January 2018 until

on or about June 2018.

       40.   Defendants ostensibly employed Plaintiff Vargas as a delivery worker.

       41.   However, Plaintiff Vargas was also required to spend a significant portion of his work

day performing the non-tipped duties described above.

       42.   Although Plaintiff Vargas ostensibly was employed as a delivery worker, he spent

over 20% of each day performing non-tipped work throughout his employment with Defendants.

       43.   Plaintiff Vargas regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       44.   Plaintiff Vargas’s work duties required neither discretion nor independent judgment.

       45.   From approximately January 2018 until on or about June 2018, Plaintiff Vargas

worked from approximately 6:00 a.m. until on or about 2:00 p.m., Wednesdays through Sundays

(typically 40 hours per week).

       46.   Throughout his employment, Defendants paid Plaintiff Vargas his wages in cash.

       47.   From approximately January 2018 until on or about June 2018, Defendants paid

Plaintiff Vargas $10.85 per hour.

       48.   Defendants never granted Plaintiff Vargas uninterrupted breaks or meal periods.



                                                -8-
            Case 1:19-cv-00928-OTW Document 1 Filed 01/30/19 Page 9 of 19



       49.    Plaintiff Vargas was never notified by Defendants that his tips were being included

as an offset for wages.

       50.    Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Vargas’s wages.

       51.    Plaintiff Vargas was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       52.    Defendants required Plaintiff Vargas to sign a notebook, containing his name and the

amount of money received, in order to release his weekly pay.

       53.    No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Vargas regarding overtime and wages under the FLSA and NYLL.

       54.    Defendants did not provide Plaintiff Vargas an accurate statement of wages, as

required by NYLL 195(3).

      55.     Defendants did not give any notice to Plaintiff Vargas, in English and in Spanish

(Plaintiff Vargas’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      56.     Defendants required Plaintiff Vargas to purchase “tools of the trade” with his own

funds—including a helmet, a bicycle, sets of lights and a bell.

                            Defendants’ General Employment Practices

      57.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Vargas (and all similarly situated employees) to work without paying them

appropriate minimum wage as required by federal and state laws.




                                                -9-
        Case 1:19-cv-00928-OTW Document 1 Filed 01/30/19 Page 10 of 19



      58.    Plaintiff Vargas was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the

wages he was owed for the hours he worked.

      59.    Defendants required Plaintiff Vargas and all other delivery workers to perform

general non-tipped tasks in addition to their primary duties as delivery workers.

      60.     Plaintiff Vargas and all similarly situated employees, ostensibly were employed as

tipped employees by Defendants, although their actual duties included a significant amount of time

spent performing the non-tipped duties outlined above.

      61.    Plaintiff Vargas’s duties were not incidental to his occupation as a tipped worker, but

instead constituted entirely unrelated general restaurant work with duties, including the non-tipped

duties described above.

      62.     Plaintiff Vargas and all other tipped workers were paid at the lowered tip-credit rate

by Defendants.

      63.     However, under state law, Defendants were not entitled to a tip credit because the

tipped worker’s and Plaintiff Vargas’s non-tipped duties exceeded 20% of each workday (or 2

hours a day, whichever is less) (12 N.Y.C.R.R. § 146).

      64.    New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips

are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal

regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if

that time is devoted to a non-tipped occupation.

      65.    In violation of federal and state law as codified above, Defendants classified Plaintiff

Vargas and other tipped workers as tipped employees, and paid them at a rate that was at the



                                               - 10 -
        Case 1:19-cv-00928-OTW Document 1 Filed 01/30/19 Page 11 of 19



lowered tip-credit rate when they should have classified them as non-tipped employees and paid

them at the minimum wage rate.

      66.    Defendants failed to inform Plaintiff Vargas who received tips that Defendants

intended to take a deduction against Plaintiff Vargas’s earned wages for tip income, as required by

the NYLL before any deduction may be taken.

      67.    Defendants failed to inform Plaintiff Vargas who received tips, that his tips were

being credited towards the payment of the minimum wage.

      68.    Defendants failed to maintain a record of tips earned by Plaintiff Vargas who worked

as a delivery worker for the tips he received.

      69.    Defendants    willfully disregarded          and   purposefully evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      70.    Defendants required Plaintiff Vargas to sign a notebook containing his name and the

amount of money received, in order to release his weekly pay.

      71.    Defendants paid Plaintiff Vargas his wages in cash.

      72.    Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      73.    Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Vargas (and similarly situated individuals) worked,

and to avoid paying Plaintiff Vargas properly for his full hours worked.




                                                 - 11 -
        Case 1:19-cv-00928-OTW Document 1 Filed 01/30/19 Page 12 of 19



      74.    Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA

and NYLL.

      75.    Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Vargas and other similarly situated former workers.

      76.    Defendants failed to provide Plaintiff Vargas and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by

that payment of wages; name of employee; name of employer; address and phone number of

employer; rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary,

piece, commission, or other; gross wages; deductions; allowances, if any, claimed as part of the

minimum wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of

pay; the number of regular hours worked; and the number of overtime hours worked, as required

by NYLL §195(3).

      77.    Defendants failed to provide Plaintiff Vargas and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid

by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as

part of the minimum wage, including tip, meal, or lodging allowances; the regular pay day

designated by the employer; the name of the employer; any “doing business as” names used by the

employer; the physical address of the employer's main office or principal place of business, and a

mailing address if different; and the telephone number of the employer, as required by New York

Labor Law §195(1).

                           FLSA COLLECTIVE ACTION CLAIMS



                                                - 12 -
          Case 1:19-cv-00928-OTW Document 1 Filed 01/30/19 Page 13 of 19



      78.     Plaintiff Vargas brings his FLSA minimum wage and liquidated damages claims as

a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf of all similarly

situated persons (the “FLSA Class members”), i.e., persons who are or were employed by

Defendants or any of them, on or after the date that is three years before the filing of the complaint

in this case (the “FLSA Class Period”).

      79.    At all relevant times, Plaintiff Vargas and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage and willfully

failing to keep records, as required under the FLSA.

      80.    The claims of Plaintiff Vargas stated herein are similar to those of the other

employees.

                                  FIRST CAUSE OF ACTION

          VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      81.    Plaintiff Vargas repeats and realleges all paragraphs above as though fully set forth

herein.

      82.    At all times relevant to this action, Defendants were Plaintiff Vargas’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the

power to hire and fire Plaintiff Vargas (and the FLSA Class Members), controlled the terms and

conditions of their employment, and determined the rate and method of any compensation in

exchange for their employment.

      83.    At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.



                                                - 13 -
           Case 1:19-cv-00928-OTW Document 1 Filed 01/30/19 Page 14 of 19



      84.       Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          85.   Defendants failed to pay Plaintiff Vargas (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      86.       Defendants’ failure to pay Plaintiff Vargas (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      87.       Plaintiff Vargas (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                  SECOND CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      88.       Plaintiff Vargas repeats and realleges all paragraphs above as though fully set forth

herein.

      89.       At all times relevant to this action, Defendants were Plaintiff Vargas’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Vargas, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for his employment.

      90.       Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Vargas less than the minimum wage.

      91.       Defendants’ failure to pay Plaintiff Vargas the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      92.       Plaintiff Vargas was damaged in an amount to be determined at trial.

                                   THIRD CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING



                                                 - 14 -
          Case 1:19-cv-00928-OTW Document 1 Filed 01/30/19 Page 15 of 19



                  REQUIREMENTS OF THE NEW YORK LABOR LAW

      93.     Plaintiff Vargas repeats and realleges all paragraphs above as though fully set forth

herein.

      94.    Defendants failed to provide Plaintiff Vargas with a written notice, in English and in

Spanish (Plaintiff Vargas’s primary language), containing: the rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances,

if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances; the

regular pay day designated by the employer; the name of the employer; any “doing business as"

names used by the employer; the physical address of the employer's main office or principal place

of business, and a mailing address if different; and the telephone number of the employer, as

required by NYLL §195(1).

      95.    Defendants are liable to Plaintiff Vargas in the amount of $5,000, together with costs

and attorneys’ fees.

                                FOURTH CAUSE OF ACTION

                VIOLATION OF THE WAGE STATEMENT PROVISIONS

                             OF THE NEW YORK LABOR LAW

      96.     Plaintiff Vargas repeats and realleges all paragraphs above as though fully set forth

herein.

      97.    With each payment of wages, Defendants failed to provide Plaintiff Vargas with an

accurate statement listing each of the following: the dates of work covered by that payment of

wages; name of employee; name of employer; address and phone number of employer; rate or

rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum



                                                - 15 -
           Case 1:19-cv-00928-OTW Document 1 Filed 01/30/19 Page 16 of 19



wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the

number of regular hours worked; and the number of overtime hours worked, as required by NYLL

195(3).

      98.       Defendants are liable to Plaintiff Vargas in the amount of $5,000, together with costs

and attorneys’ fees.

                                    FIFTH CAUSE OF ACTION

                              RECOVERY OF EQUIPMENT COSTS

      99.       Plaintiff Vargas repeats and realleges all paragraphs above as though fully set forth

herein.

      100.      Defendants required Plaintiff Vargas to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform

his job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29

C.F.R. § 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      101.      Plaintiff Vargas was damaged in an amount to be determined at trial.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Vargas respectfully requests that this Court enter judgment

against Defendants by:

          (a)    Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;




                                                 - 16 -
         Case 1:19-cv-00928-OTW Document 1 Filed 01/30/19 Page 17 of 19



       (b)     Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff Vargas and the FLSA Class

members;

       (c)     Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Vargas’s and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

       (d)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Vargas and the FLSA Class members;

       (e)     Awarding Plaintiff Vargas and the FLSA Class members damages for the amount

of unpaid minimum wage and damages for any improper deductions or credits taken against wages

under the FLSA as applicable;

       (f)     Awarding Plaintiff Vargas and the FLSA Class members liquidated damages in an

amount equal to 100% of his damages for the amount of unpaid minimum wage, and damages for

any improper deductions or credits taken against wages under the FLSA as applicable pursuant to

29 U.S.C. § 216(b);

       (g)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Vargas;

       (h)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Vargas’s compensation, hours, wages and any deductions or

credits taken against wages;

       (i)     Declaring that Defendants’ violations of the provisions of the NYLL were willful

as to Plaintiff Vargas;

       (j)     Awarding Plaintiff Vargas damages for the amount of unpaid minimum wage, and



                                             - 17 -
         Case 1:19-cv-00928-OTW Document 1 Filed 01/30/19 Page 18 of 19



for any improper deductions or credits taken against wages as applicable

       (k)     Awarding Plaintiff Vargas damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (l)     Awarding Plaintiff Vargas liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage shown to be owed pursuant to NYLL § 663

as applicable; and liquidated damages pursuant to NYLL § 198(3);

       (m)     Awarding Plaintiff Vargas and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (n)      Awarding Plaintiff Vargas and the FLSA Class members the expenses incurred in

this action, including costs and attorneys’ fees;

       (o)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (p)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

 Plaintiff Vargas demands a trial by jury on all issues triable by a jury.

Dated: New York, New York
       January 30, 2019

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiff


                                                - 18 -
Case 1:19-cv-00928-OTW Document 1 Filed 01/30/19 Page 19 of 19
